 1325 NLRB No. 1631310 NLRB 21. On April 13, 1993, the United States Court ofAppeals for the Second Circuit entered its judgment enforcing in full
the Board's Order.2The Regional Director reserved the right to amend the compli-ance specification to claim the out-of-pocket medical expenses that
the employees incurred during the backpay period.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Colonial Metal Spinning and Stamping Co., Inc.and Regency Metal Stamping Co., Inc. andMetal Spinners and Silver Plated Hollowware
Workers' Union, Local 49E, Service Employees
International Union, AFL±CIO; Local 74 Serv-
ice Employees International Union, AFL±CIO,
Its Successor. Cases 29±CA±15562, 29±CA±15813, and 29±CA±15964June 9, 1998SUPPLEMENTAL DECISION AND ORDERBYMEMBERSFOX, LIEBMAN, ANDHURTGENOn January 7, 1993, the National Labor RelationsBoard issued a Decision and Order,1inter alia, order-ing Colonial Metal Spinning and Stamping Co., Inc.
and its alter ego, Regency Metal Stamping Co., Inc.,
the Respondent, inter alia, to make whole certain of its
unit employees for loss of earnings and other benefits
resulting from the Respondent's failure to honor its ob-
ligations under the collective-bargaining agreement
with the Union in violation of the National Labor Re-
lations Act.A controversy having arisen over the amounts due,on February 11, 1998, the Regional Director for Re-
gion 29 issued a compliance specification and notice
of hearing alleging the amounts due under the Board's
Order, and notifying the Respondent that it should file
a timely answer complying with the Board's Rules and
Regulations.2Although properly served with a copy ofthe compliance specification, the Respondent failed to
file an answer.By letter dated March 11, 1998, the Region advisedthe Respondent that no answer to the compliance spec-
ification had been received and that unless an appro-
priate answer were filed by March 24, 1998, summary
judgment would be sought. On March 27, 1998, the
Regional Director issued an Order extending the time
for filing an answer to April 24, 1998. The Respondent
filed no answer.On May 13, 1998, the Acting General Counsel filedwith the Board a Motion to Transfer Case to the Board
and for Summary Judgment, with exhibits attached. On
May 15, 1998, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent again filed no response. The allegations in
the motion and in the compliance specification are
therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board's Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, de-
spite having been advised of the filing requirements,
has failed to file an answer to the compliance speci-
fication. In the absence of good cause for the Respond-
ent's failure to file an answer, we deem the allegations
in the compliance specification to be admitted as true,
and grant the Acting General Counsel's Motion for
Summary Judgment. Accordingly, we conclude that the
net amounts due are as stated in the compliance speci-
fication and we will order payment by the Respondent
of those amounts, plus interest accrued on those
amounts to the date of payment.ORDERThe National Labor Relations Board orders that theRespondent, Colonial Metal Spinning and Stamping
Co., Inc. and Regency Metal Stamping Co., Inc.,
Brooklyn, New York, its officers, agents, successors,
and assigns, shall make whole the individuals, the
Union, and the funds named below, by paying them
the amounts specified, plus interest and minus tax 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
withholdings from the wage payments required byFederal, state, and local laws:Carlos Asang$55,644.25
Carlos Padin$31,514.70

Vacation Pay (as specified inappendix Cof the compliance specification)$69,960.71

Holiday Pay (as specified inappendix Dof the compliance specification)$56,930.72

Insurance Fund$48,222.59

Retirement Fund$7200.54
Dues$5879.25
Total$275,352.76
Dated, Washington, D.C.June 9, 1998
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
llllllllllllllllllPeter J. Hurtgen, Member
(SEAL)NATIONALLABORRELATIONSBOARD